DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 01/21/2022.
Response to arguments
Claims 1, 2, 12, 16, 20, 21, 22 and 26 have been amended. Claims 13 and 27 are cancelled. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-12, 14-26, 28-29 and 30 are allowed. 
Allowable Subject Matter
Claims 1-12, 14-26, 28-29 and 30 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 12, 20 and 26 are allowable because the Prior Art of record, singly or in combination fails to teach the feature of claim(s) limitations in the context of claim as a whole. Specially, inter alia, it fails to show or render obvious transmitting, via a sidelink between the first UE and a second UE, a first transmission based at least in part on a first sidelink transmission timing adjustment value; receiving a timing adjustment request based at least in part on a sidelink reception resource for receiving the first transmission at the second UE, wherein the timing adjustment Page 3 of 15Application. No. 16/878,566PATENTrequest indicates a second sidelink transmission timing adjustment value different from the first sidelink transmission timing adjustment value; selecting, based at least in part on the timing adjustment request, a sidelink transmission timing adjustment value from a set of potential sidelink transmission timing adjustment values comprising one or more of the first sidelink transmission timing adjustment value, the second sidelink transmission timing adjustment value, or one or more additional sidelink transmission timing adjustment values different from both the first sidelink transmission timing adjustment value and the second sidelink transmission timing adjustment value; and transmitting, via the sidelink between the first UE and the second UE, a second transmission using the sidelink transmission timing adjustment value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/26/2022